Case: 18-30099      Document: 00514529928         Page: 1    Date Filed: 06/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 18-30099                                June 26, 2018
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

VIKING CONSTRUCTION GROUP, L.L.C.; EDUCATIONAL
ELECTRONICS CORPORATION; NOVO COMMUNICATIONS, L.L.C.; HAL
COLLUMS CONSTRUCTION, L.L.C.; PERLE CONSTRUCTION GROUP,
L.L.C.; TOM BRANIGHAN INCORPORATED,

              Plaintiffs - Appellants

v.

SATTERFIELD AND PONTIKES CONSTRUCTION INCORPORATED;
SATTERFIELD AND PONTIKES CONSTRUCTION GROUP, L.L.C.; CDW
SERVICES, L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:17-CV-12838


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30099    Document: 00514529928     Page: 2   Date Filed: 06/26/2018



                                 No. 18-30099
      Plaintiff-Appellants Viking Construction Group, LLC and five other
Louisiana subcontractors brought suit in state court against Satterfield &
Pontikes Construction, Inc.; Satterfield and Pontikes Construction Group, LLC
(collectively S&P); and CDW Services, LLC, asserting that defendants violated
the Louisiana Racketeering Act (Louisiana RICO) by defrauding the
subcontractors out of labor, materials, supplies, and other funds. S&P removed
the case to federal district court. The district court denied Appellants’ motion
to remand and dismissed all claims against each defendant as time-barred.
See LA. REV. STAT. § 15:1356(H) (establishing five year prescription period for
Louisiana RICO claims); Farmer v. D&O Contractors, Inc., 640 F. App’x 302,
304 n.3 (5th Cir. 2016) (noting that, for both federal and Louisiana RICO
claims, the “limitations periods begin to run when a plaintiff has knowledge or
constructive knowledge of the injury giving rise to a cause of action.”); Ames v.
Ohle, 97 So. 3d 386, 392 (La. Ct. App. 2012) (applying this “injury discovery
rule” to Louisiana RICO claims).
      For the first time on appeal, Appellants allege that the prescription
period for claims under Louisiana RICO does not expire until five years from
the defendant’s most recent racketeering activity. As long as the most recent
alleged activity was within five years, Appellants argue, they can bring claims
against a defendant for injuries from any past activities that were part of the
pattern of racketeering, even though those injuries were discovered longer
than five years before.
      Our careful review of the record, the parties’ briefs, and the district
court’s ruling demonstrates no error in the district court’s dismissal of
Appellants’ claims. Appellants provide no legal support for their argument
that, when a defendant engages in racketeering activity within the past five
years, this permits a plaintiff to bootstrap claims against a defendant for
injuries allegedly suffered from past racketeering activity. See Love v. Nat.
                                       2
    Case: 18-30099    Document: 00514529928     Page: 3   Date Filed: 06/26/2018



                                 No. 18-30099
Med. Enter., 230 F.3d 765, 772–75 (rejecting this argument as applied to
federal RICO claims); State v. Touchet, 759 So. 2d 194, 197 (La. Ct. App. 2000)
(“Because of the parallel between the [federal] RICO and Louisiana's [RICO]
statutes, federal decisions in this area are persuasive.”) Further, the district
court correctly concluded that Appellants failed to demonstrate any injury
resulting from S&P’s alleged filing of a false public record, which is the only
alleged racketeering activity that occurred within the five year prescription
period.
      Accordingly, we affirm the district court’s judgment for essentially the
reasons stated by that court.




                                       3